As the People correctly concede, under the circumstances of this case, the defendant established a legitimate expectation in the finality of his original maximum sentence of 18 years’ imprisonment, and the Supreme Court’s imposition of a maximum term of imprisonment of more than 18 years upon resentencing the defendant violated the prohibition against double jeopardy (see Stewart v Scully, 925 F2d 58, 62-65; People v Hoppie, 220 AD2d 528, 529). The illegality of the defendant’s original sentence should have been corrected by reducing the minimum term of imprisonment to one third of the maximum. Santucci, J.P., Altman, Townes and Crane, JJ., concur.